               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                        1:21-cv-00236-MR-WCM

AFARRAH CHARDAE SANDERS                         )
as Administrator of the Estate of               )
Jackie Israel Sanders                           )
                                                )
                   Plaintiff,                   )
v.                                              )          ORDER
                                                )
RYAN BAILEY, CODY MCINTYRE,                     )
DEREK DEATON, HUNTER HAYNES,                    )
JEFF SMITH, JOSHUA J. KUJAWA,                   )
MATTHEW OWENS,                                  )
WILMER CHAVEZ-PEREZ,                            )
CRAIG KELLER, ELIZABETH SPROUSE,                )
JOHN COOLEY, JOSHUA GOODWIN,                    )
CHRIS FRANCIS, TIM WRIGHT                       )
                                                )
                   Defendants.                  )
                                                )

        This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 4) filed by Brian A. Buchanan. The Motion indicates

that Mr. Buchanan, a member in good standing of the Bar of this Court, is local

counsel for Plaintiff and that he seeks the admission of Jake Erwin, who the

Motion represents as being a member in good standing of the Bar of the State

of South Carolina. It further appears that the requisite admission fee has been

paid.




        Case 1:21-cv-00236-MR-WCM Document 6 Filed 09/21/21 Page 1 of 2
                       Accordingly, the Court GRANTS the Motion (Doc. 4) and ADMITS Jake

              Erwin to practice pro hac vice before the Court in this matter while associated

              with local counsel.



Signed: September 21, 2021




                                                      2

                       Case 1:21-cv-00236-MR-WCM Document 6 Filed 09/21/21 Page 2 of 2
